DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed February 28, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snuder et al WO 2007/069130 in view of Adams et al 10,398,090.
Regarding Claims 11 and 19, Snuder shows in Figures 1 and 2, a modular system comprising a power supply 305 (see Fig. 3), the power supply has an electrical power input that is connectable to a stationary power supply and an electrical power output  (see page 5, line 23); a first plurality of lighting fixtures 201 arranged in a linear array comprising a first lighting fixture 201 and a second lighting fixture 201, the second lighting fixture is mechanically connected to the first lighting fixture, wherein each of the first plurality of lighting fixtures is releasably connectable in electrical communication with the electrical power output without requiring an electrician (see page 4, line 31 and see page 6, line 8- pushing together of adjacent fixtures would not require the services of an electrician), wherein the first light fixture is physically connected to the power supply (as shown in Fig. 3), wherein the first lighting fixture includes wiring that connects to the power supply and that is connectable to the second lighting fixture (see page 10, line 8), wherein the first lighting unit has a first mating electrical connector (combination of bridge member 601 and connection members (see Fig. 3 and details of bridge member 401 with connection member 415, in Fig. 4), and the second lighting fixture has a second mating electrical connector without requiring an electrician, whereby when the first mating electrical connector is connected to the second mating electrical connector the second lighting fixture is electrically connected to the power supply via the wiring (see page 10, line 9).  Snuder et al fails to disclose the light fixtures comprising at least one LED.  Adams et al teaches that it is known in the art to provide a plurality of lighting fixtures with LEDs 1804 (see for example, Fig. 18).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Snuder et al to include LEDs in the light fixtures as Snuder et al does not limit the type of light source and the use of LEDs provide for bright light emission and operate in an efficient manner.

Allowable Subject Matter
Claims 1-10, 12-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10, 14-18, 20 and 21 are allowable over the prior art because Claim 1 sets forth wherein the electrical power output is connected to a bus, wherein each of the plurality of lighting fixtures is directly electrically connected to the bus and wherein a portion of the bus extending between the electrical power output and the second lighting fixture is provided by the first lighting fixture, the portion extending to a first end of the second lighting fixture.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.   A new primary reference is being relied upon, Snuder et al WO 2007/069130 which shows an arrangement of plural lighting fixtures mechanically and electrically connected.  Adams et al is only being applied as a secondary reference teaching the use of LEDs in the lighting fixtures and is considered properly combinable with Snuder et al.  Applicant’s amendment to Claim 11 including “plurality of lighting fixtures” and the inclusion of new independent Claim 19 has necessitated a new search/ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875